Hxman, C. J.
The minors, Celina, Emile, Adolph, and Camile Bobouché, became indebted for board to. Mrs. Pierre Normand, during the timo that Joseph P. Normand was their tutor.
Joseph P. Normand died, and Mrs. Pierre Normand transferred her claim against said minors to plaintiff, who brought suit against Elmire Barbin as the administratrix of tho succession of of Joseph P. Normand, deceased, to recover from her, as administratrix, the amount of tho claim and interest.
The District Judge rendered judgment against tho administratrix for the claim, with interest, condemning her to pay the same in due course of administration of said succession.
From this judgment she has appealed.
It is clear that the claim sued on is owing by tho minors alone, and that the succession of Joseph P. Normand is not liable to be sued for the debt of the minors.
The action should have been brought against .their tutor, or if no tutor had been appointed for them after the death of Joseph P. Normand, plaintiff should have asked that a tutor ad hoc be appointed for them, against whom plaintiff should have instituted his suit. See C. P. 115, 116, 964.
It is ordered, adjudged and decreed, that tho judgment of the lower Court be reversed.
It is further decreed, that there be judgment in favor of the defendant.
It is further decreed 'that plaintiffs pay all the costs incurred in this suit,